DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
	The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Numbers PRO 61/778,285; 14/207,353; and 15/088,365, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed applications, Application Numbers PRO 61/778,285; 14/207,353; and 15/088,365, do not disclose “one or more vertical-cavity surface-emitting laser (VCSEL) chips” or “VCSELs.”  Therefore, Claims 3-23, 26-30, 34-50, 53, and 61-62 are not entitled to the benefit of the prior applications dated April 1, 2016.
Examiner would classify laser diodes as a broader category than VCSELs, therefore the priority applications disclose the use of laser diodes but not the more specific use of VCSELs.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation "VCSELs" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "said one or more VCSELs" in line 12.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 24, and 54-56 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Farnworth, et al. (US 6,482,576).

In reference to Claim 1, Farnworth discloses a device for three-dimensional (3D) printing of structures in a vertical orientation (6:20-24), comprising: a construction area movable vertically and 

In reference to Claim 24, Farnworth discloses a device for three-dimensional (3D) printing of structures in a vertical orientation (6:20-24), comprising: a construction area moveable vertically and configured to rotate around a central axis (6:20-28), said central axis fixed or configured for controlled movement in an area within a construction frame (6:20-28), a material dispenser with a flowable build material in said material dispenser (6:24; liquid material 16 in reservoir 14), said material dispenser being positioned to deliver the flowable material into an exposure zone in or on the construction area (6:20-31); and one or more LEDs or semiconductor lasers chips mounted in an array on or adjacent said material dispenser (6:32-41), said semiconductor lasers chips positioned to deliver radiation to solidify the flowable material located on a build platform in the construction area within the exposure zone (6:32-41).

In reference to Claim 54, Farnworth discloses a device for three-dimensional (3D) printing of structures in a vertical orientation (6:20-24), comprising: a construction area moveable vertically and configured to rotate around a central axis (6:20-28), said central axis fixed or configured for controlled movement within a construction frame (6:20-28), one or more material dispensers with flowable build material in said one or more material dispensers (6:24; liquid material 16 in reservoir 14), said material dispensers being positioned to deliver the flowable material in a controlled manner onto a surface in or 

In reference to Claim 55, Farnworth discloses the device of Claim 54, as described above.
Farnworth discloses the solidify means delivered by the solidification delivery systems comprised a radiation source, heating or cooling means, or a chemical reactant (6:32-41).

In reference to Claim 56, Farnworth discloses the device of Claim 55, as described above.
Farnworth discloses the radiation source comprises a focused light source to provide energy at a controlled frequency (6:32-41).

In reference to Claim 58, Farnworth discloses the device of Claim 54, as described above.
Farnworth discloses the solidification delivery system is positioned above the construction area and the material is selectively solidified on or in the construction area below the solidification delivery system (Fig. 1).

In reference to Claim 59, Farnworth discloses the device of Claim 54, as described above.
Farnworth discloses the material dispenser is moveable in a programed manner to deliver a flowable material across a surface on or in the construction area (13:39-43).

In reference to Claim 60, Farnworth discloses the device of Claim 1, as described above.
.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 24-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mitcham, et al. (US 5,247,180) in view of Farnworth, et al. (US 6,482,576).

In reference to Claim 1, Mitcham discloses a device for three-dimensional (3D) printing of structures in a vertical orientation (2:56-65 and Fig. 1), comprising: a construction area (2:66-68); a material dispenser with a flowable build material in said material dispenser (2:64), said material dispenser being positioned to deliver the flowable material onto an exposure zone of an upper surface of the construction area (2:56-3:11); and one or more laser diode chips on or adjacent said material 
Mitcham does not disclose a construction area movable vertically and configured to rotate around a central axis.
Farnworth discloses a device for three-dimensional (3D) printing of structures in a vertical orientation (6:20-24), comprising: a construction area movable vertically and configured to rotate around a central axis (6:20-28); a material dispenser with a flowable build material in said material dispenser (6:24; liquid material 16 in reservoir 14), said material dispenser being positioned to deliver the flowable material onto an exposure zone of an upper surface of the construction area (6:20-31); and one or more laser diode chips on or adjacent said material dispenser (6:32-41), said laser diode chips positioned to deliver radiation to solidify the flowable material located on the exposure zone (6:32-41).
It would have been obvious to one of ordinary skill in the art to complete the three-dimensional printing method of Mitcham by the movability of the construction area like Farnworth because it would have been a use of a known technique to improve a similar method in the same way.  The prior art (Mitcham) contained a base method (three-dimensional printing) upon which the claimed invention can be seen as an improvement.  The prior art (Farnworth) contained a comp (2:64)arable method (three-dimensional printing) that has been improved in the same way (movability of the construction area) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (movability of the construction area) in the same way to the base method and the results would have been predictable to one of ordinary skill in the art (flexibility of the construction area).

In reference to Claim 2, modified Mitcham discloses the device of Claim 1, as described above.
Mitcham discloses said material dispenser comprises a print head (2:64).

In reference to Claim 24, Mitcham discloses a device for three-dimensional (3D) printing of structures in a vertical orientation (2:56-65 and Fig. 1), comprising: a construction area (2:66-68), a material dispenser with a flowable build material in said material dispenser (2:64), said material dispenser being positioned to deliver the flowable material into an exposure zone in or on the construction area (2:56-3:11); and one or more LEDs or semiconductor lasers chips mounted in an array on or adjacent said material dispenser (3:29-43), said semiconductor lasers chips positioned to deliver radiation to solidify the flowable material located on a build platform in the construction area within the exposure zone (3:29-43).
Mitcham does not disclose a construction area moveable vertically and configured to rotate around a central axis, said central axis fixed or configured for controlled movement in an area within a construction frame.
Farnworth discloses a device for three-dimensional (3D) printing of structures in a vertical orientation (6:20-24), comprising: a construction area moveable vertically and configured to rotate around a central axis (6:20-28), said central axis fixed or configured for controlled movement in an area within a construction frame (6:20-28), a material dispenser with a flowable build material in said material dispenser (6:24; liquid material 16 in reservoir 14), said material dispenser being positioned to deliver the flowable material into an exposure zone in or on the construction area (6:20-31); and one or more LEDs or semiconductor lasers chips mounted in an array on or adjacent said material dispenser (6:32-41), said semiconductor lasers chips positioned to deliver radiation to solidify the flowable material located on a build platform in the construction area within the exposure zone (6:32-41).
It would have been obvious to one of ordinary skill in the art to complete the three-dimensional printing method of Mitcham by the movability of the construction area like Farnworth because it would have been a use of a known technique to improve a similar method in the same way.  The prior art (Mitcham) contained a base method (three-dimensional printing) upon which the claimed invention can 

In reference to Claim 25, modified Mitcham discloses the device of Claim 24, as described above.
Mitcham discloses said material dispenser comprises a print head (2:64).

Claims 3-7, 26, and 29-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mitcham, et al. (US 5,247,180) in view of Farnworth, et al. (US 6,482,576) as applied to Claim 1 above, and further in view of Beier, et al. (US 2004/0046860).

In reference to Claim 3, modified Mitcham discloses the device of Claim 1, as described above.
Modified Mitcham does not disclose one or more laser diode chips are vertical-cavity surface-emitting laser (VCSEL) chips comprising an array of VCSEL chips.
Beier discloses said one or more laser diode chips are vertical-cavity surface-emitting laser (VCSEL) chips comprising an array of VCSEL chips (Abstract).
It would have been obvious to one of ordinary skill in the art to complete the three-dimensional printing device of modified Mitcham by VCSEL chips like Beier because it would have been a use of a known technique to improve a similar device in the same way. The prior art (modified Mitcham) contained a base device (three-dimensional printing device) upon which the claimed invention can be seen as an improvement. The prior art (Beier) contained a comparable device (three-dimensional 

In reference to Claim 4, modified Mitcham discloses the device of Claim 3, as described above.
Beier discloses said array of VCSEL chips is in a staggered orientation ([0033]).

In reference to Claim 5, modified Mitcham discloses the device of Claim 3, as described above.
Modified Mitcham does not disclose at least one of said one or more VCSEL chips is communicatively connected to a VCSEL driver configured to control said at least one of said one or more VCSEL chips.
Beier discloses at least one of said one or more VCSEL chips is communicatively connected to a VCSEL driver configured to control said at least one of said one or more VCSEL chips ([0054]).
It would have been obvious to one of ordinary skill in the art to complete the three-dimensional printing method of modified Mitcham using the VCSEL driver of Beier because it would have been a simple substitution of one known element for another to obtain predictable results.  The prior art (modified Mitcham) contained a method (three-dimensional printing) which differed from the claimed method by the substitution of some element (controller) with another element (VCSEL driver).  The substituted element (VCSEL driver) and its function (controlling the VCSELs) were known in the art (Beier).  One of ordinary skill in the art could have substituted one known element (controller) for another (VCSEL driver), and the results of the substitution (the VCSELs are controlled with VCSEL driver) would have been predictable.

In reference to Claim 6, modified Mitcham discloses the device of Claim 5, as described above.
Modified Mitcham does not disclose said VCSEL driver and said at least one of said one or more VCSEL chips share a common substrate.
Beier discloses said VCSEL driver and said at least one of said one or more VCSEL chips share a common substrate ([0054]).
It would have been obvious to one of ordinary skill in the art to complete the three-dimensional printing method of modified Mitcham using the VCSEL chips on a common substrate of Beier because it would have been a simple substitution of one known element for another to obtain predictable results.  The prior art (modified Mitcham) contained a method (three-dimensional printing) which differed from the claimed method by the substitution of some element (a set of diodes) with another element (VCSEL chips on a common substrate).  The substituted element (VCSEL chips on a common substrate) and its function (a collection of VCSELs) were known in the art (Beier).  One of ordinary skill in the art could have substituted one known element (a set of diodes) for another (VCSEL chips on a common substrate), and the results of the substitution (a collection of connected VCSEL chips) would have been predictable.

 In reference to Claim 7, modified Mitcham discloses the device of Claim 6, as described above.
Beier discloses said VCSEL driver is integral with said common table ([0054]).

In reference to Claim 26, modified Mitcham discloses the device of Claim 24, as described above.
Modified Mitcham does not disclose said one or more semiconductor lasers chips are laser diode chips or vertical-cavity surface-emitting laser (VCSEL) chips, the one or more semiconductor lasers chips arranged as an array of chips.

It would have been obvious to one of ordinary skill in the art to complete the three-dimensional printing device of modified Mitcham by VCSEL chips like Beier because it would have been a use of a known technique to improve a similar device in the same way. The prior art (modified Mitcham) contained a base device (three-dimensional printing device) upon which the claimed invention can be seen as an improvement. The prior art (Beier) contained a comparable device (three-dimensional printing device) that has been improved in the same way (VCSEL chips) as the claimed invention. One of ordinary skill in the art could have applied the known improvement technique (VCSEL chips to radiate the material) in the same way to the base device and the results would have been predictable to one of ordinary skill in the art (a device with VCSEL chips).

In reference to Claim 27, modified Mitcham discloses the device of Claim 26, as described above.
Beier discloses the VCSELs in the array are selected from the group consisting of visible light, UV, IR or near IR radiation emitting VCSELs ([0009]).

In reference to Claim 29, modified Mitcham discloses the device of Claim 26, as described above.
Beier discloses said VCSEL chips are in a staggered orientation in the array ([0033]).

In reference to Claim 30, modified Mitcham discloses the device of Claim 26, as described above.

Beier discloses at least one of said one or more VCSEL chips is communicatively connected to a VCSEL driver configured to control said at least one of said one or more VCSEL chips ([0054]).
It would have been obvious to one of ordinary skill in the art to complete the three-dimensional printing method of modified Mitcham using the VCSEL driver of Beier because it would have been a simple substitution of one known element for another to obtain predictable results.  The prior art (modified Mitcham) contained a method (three-dimensional printing) which differed from the claimed method by the substitution of some element (controller) with another element (VCSEL driver).  The substituted element (VCSEL driver) and its function (controlling the VCSELs) were known in the art (Beier).  One of ordinary skill in the art could have substituted one known element (controller) for another (VCSEL driver), and the results of the substitution (the VCSELs are controlled with VCSEL driver) would have been predictable.

In reference to Claim 31, modified Mitcham discloses the device of Claim 30, as described above.
Modified Mitcham does not disclose said VCSEL driver and said at least one of said one or more VCSEL chips share a common support surface.
Beier discloses said VCSEL driver and said at least one of said one or more VCSEL chips share a common support surface ([0054]).
It would have been obvious to one of ordinary skill in the art to complete the three-dimensional printing method of modified Mitcham using the VCSEL chips on a common support surface of Beier because it would have been a simple substitution of one known element for another to obtain .

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mitcham, et al. (US 5,247,180) in view of Farnworth, et al. (US 6,482,576) and Beier, et al. (US 2004/0046860) as applied to Claim 6 above, and further in view of Mankos, et al. (US 6,429,443).

In reference to Claim 10, modified Mitcham discloses the device of Claim 6, as described above.
Modified Mitcham does not disclose a fluid-based cooler system comprising a rotational fluid coupling configured to cool said one or more VCSELs.
Mankos discloses a fluid-based cooler system comprising a rotational fluid coupling configured to cool said one or more VCSELs (3:10-26).
It would have been obvious to one of ordinary skill in the art to complete the three-dimensional printing method of modified Mitcham by the rotational fluid coupling configured to cool like Mankos because it would have been a use of a known technique to improve a similar method in the same way.  The prior art (modified Mitcham) contained a base method (three-dimensional printing) upon which the claimed invention can be seen as an improvement.  The prior art (Mankos) contained a comparable method (three-dimensional printing) that has been improved in the same way (rotational fluid coupling configured to cool) as the claimed invention.  One of ordinary skill in the art could have applied the .

Allowable Subject Matter
Claims 11-23, 36, 39-40, 42-53, and 61-62 are allowed.
Claims 8-9, 28, 32-35, 37-38, 41, and 57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 8, 16, 21, 32, 33, 43, and 48 are allowable because each require the VCSELs being located on a rotary table which would not be combinable with the prior art used in the above rejections of Claim 1 because the VSCEL chips are in a straight line configuration and used for straight, flat, or at least unidirectional manufacturing.
Claims 11, 36, and 51 are allowable because each require separate construction areas and build platforms which would not be combinable with the prior art used in the above rejections of Claim 1 because the construction area if the build platform in Farnworth which is the vertically movable platform capable of rotation.
Claim 57 is allowable because the solidification delivery system must be positioned above the construction area in the prior art of record because the material reservoir means the material rests atop the construction area, therefore the solidification delivery system must also be from above.
Claim 9 is allowable based on the dependence of Claim 8.
Claims 12-15 are allowable based on the dependence of Claim 11.
Claims 17-20 and 61 are allowable based on the dependence of Claim 16.

Claims 34-35, 37-38, and 41 are allowable based on the dependence of Claim 33.
Claims 39-40 and 42 are allowable based on the dependence of Claim 36.
Claims 44-47 are allowable based on the dependence of Claim 43.
Claims 49-50 are allowable based on the dependence of Claim 48.
Claims 52-53 are allowable based on the dependence of Claim 51.

Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KELSEY C. GRACE
Examiner
Art Unit 1742



/MONICA A HUSON/               Primary Examiner, Art Unit 1742